IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CARDERRIAL KYSHUN                    NOT FINAL UNTIL TIME EXPIRES TO
WATSON,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D13-5745
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 2, 2015.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Nancy A. Daniels, Public Defender, Tallahassee, and John B. Kelly, III, Woodville,
for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Assistant Attorney General,
and Justin D. Chapman, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.